Citation Nr: 1733152	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-11 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for left ankle residuals, including ligament capsule strain post fracture, currently 10 percent disabling. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, including as secondary to the service-connected left ankle disability.

3.  Entitlement to service connection for a left knee disability, including as secondary to the service-connected left ankle disability.

4.  Entitlement to service connection for a left foot disability, including as secondary to the service-connected left ankle disability.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the RO in St. Petersburg, Florida (St. Petersburg).     

In November 2015, the Board remanded this matter for a Board hearing.

In October 2016, the Veteran testified before the undersigned at a videoconference Board hearing; a transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a left knee disability, including as secondary to service-connected ankle disability, and of entitlement to a higher rating for service-connected ankle disability, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran withdrew his claim for service connection for left foot disability, including as secondary to the service-connected left ankle disability, pursuant to an October 2016 statement reduced to writing.

2.  By August 2006 rating decision, the RO denied the Veteran's claim for service connection for left knee disability; he was advised of the RO's decision, and of his appellate rights.

3.  The Veteran did not initiate an appeal of the RO's decision within one year, nor was new and material evidence received within a year.

4.  Additional evidence received since the RO's August 2006 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for left knee disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to service connection for left foot disability, including as secondary to the service-connected left ankle disability, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The RO's August 2006 rating decision to deny service connection for left knee disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2006).

3.  New and material evidence has been received to reopen the Veteran's claim for service connection for left knee disability.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim for Service Connection for Left Foot Disability

In his October 2016 Board hearing testimony, which was reduced to writing, the Veteran stated that he wished to withdraw his appeal for service connection for left foot disability.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The October 2016 statement was reduced to writing in the hearing transcript, which includes the name of the Veteran, the applicable claim number, and the Veteran's statement that he wished to withdraw his appeal.  Since the Board had not yet issued a decision concerning the claim, the criteria are met for withdrawal of the appeal.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal for service connection for left foot disability is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning the claim for service connection for left foot disability is unwarranted, and the appeal of this claim is dismissed.  Id.


Reopening Claim for Service Connection for Left Knee Disability

In the present case, the RO, by a decision entered in August 2006, denied the Veteran's claim for service connection for left knee disability on grounds that there was no link to service or to the Veteran's service-connected left ankle disability.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2006).  

As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2006).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the August 2006 rating decision, service connection for left knee disability was denied because the evidence did not establish a link to service or to the Veteran's service-connected left ankle disability.  The evidence received since the time of the RO's August 2006 rating decision includes the Veteran's October 2016 Board hearing testimony in which he described problems with standing and walking, and a bad limp, due to his service-connected ankle.  The Veteran testified that his ankle has worsened, and that his knee started becoming a problem after his ankle worsened, because he compensates for his ankle by placing additional pressure on his knee.  See October 2016 Board Hearing Tr., pp. 9-16.  This evidence was not before adjudicators when the Veteran's claim was last denied in August 2006, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for left knee disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

The claim for service connection for left foot disability is dismissed.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for left knee disability is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran's most recent VA examination to assess the current severity of his service-connected left ankle disability was in December 2009, and the Veteran has reported that his condition has increasingly worsened over the years.  See October 2016 Board Hearing Tr., p. 10.  Additionally, the December 2009 VA examination report did not include range of motion studies for pain in both active motion and passive motion, and in weight-bearing and non-weight-bearing and, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 165 (2016).  In his April 2012 substantive appeal, the Veteran reported problems with mobility and balance.  During the October 2016 Board hearing, the Veteran testified that he experiences a bad limp due to his ankle, has problems with standing and walking, and has balance issues.  See October 2016 Board Hearing Tr., pp. 10, 16.  In light of these symptoms of worsening, and the inadequacy of the December 2009 VA examination, another examination is necessary to assess the current severity of the Veteran's left ankle disability.  As the Veteran's left ankle disability is currently rated under a diagnostic code for foot injuries, the VA examiner should address the Veteran's symptomatology under both the ankle and foot criteria.

A VA examination is also appropriate to address the Veteran's claim for service connection for left knee disorder as secondary to his service-connected left ankle disability.  While a July 2006 VA examiner opined that the Veteran did not have a left knee disorder due to his left ankle disability, the Veteran has testified that his ankle condition has worsened over the last several years with an impact on his left knee.  The Veteran testified that he began experiencing more trouble with his left knee in approximately 2014.  See October 2016 Board Hearing Tr., p. 9.  He reported that his left knee did not cause him pain until his service-connected left ankle worsened, causing a bad limp and problems with balance, standing, and walking.  See October 2016 Board Hearing Tr., pp. 10, 16.  He also reported that he compensates for his left ankle weaknesses with his left knee.  See October 2016 Board Hearing Tr., p. 16.  As the record does not contain adequate medical opinion addressing the Veteran's current left knee condition and his lay statements asserting a connection between his left knee condition and his service-connected left ankle disability, remand is appropriate in order to obtain additional VA examination.

While the matter is on remand, the VA should obtain all outstanding VA treatment records, to include records from March 2010 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional VA treatment records, including those dated from March 2010 to the present.

2.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of his left ankle disability.

Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, including Diagnostic Code 5284 for foot injuries.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Range of motion testing should include both active and passive range of motion in weight bearing and non-weight bearing (and, when applicable, with the range of the opposite undamaged joint).

The examiner must provide specific findings as to the range of motion after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

After reviewing the Veteran's complaints and medical history, and through interview of the Veteran, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency, and duration of flare-ups should be recorded with as much specificity as possible.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected disability.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.

All opinions expressed should be accompanied by supporting rationale.

The Veteran's file must be reviewed by the VA examiner. 

3.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine the nature of any current left knee disorders, and whether such disorders are related to service or to the Veteran's service-connected left ankle disability.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.  

The examiner should take a history from the Veteran of his reported left knee symptoms.  Upon examination, the examiner should identify any current diagnoses the Veteran has presented related to his left knee at any time during the claim period (i.e., from August 2009 to the present).

For each diagnosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition: (a) had its onset during the Veteran's service; (b) is otherwise related to service; or (c) is caused or aggravated beyond its natural progression by his service-connected left ankle disability.  

In so opining, the examiner should consider all pertinent medical and lay evidence, to include the Veteran's lay statements that he began experiencing more trouble with his left knee in approximately 2014, that his left knee did not cause him pain until his service-connected left ankle worsened, that his left ankle causes a bad limp and problems with balance, standing, and walking, and that he compensates for his left ankle by placing additional pressure on his left knee.

If the Veteran's reports are discounted, the examiner should provide a rationale for doing so (e.g., whether there is any medical reason to accept or reject his contentions).

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


